Dear Mayor Lavigne:
You have requested an opinion of this office as to whether an alderman, who was appointed Street Commissioner, could work on the streets with the town crew and be paid a wage of seven dollars ($7.00) per hour?
The alderman cannot be employed by the city to work with the street crew as this would violate the dual office holding statutes.
LSA R.S. 42:63 Prohibitions
      . . . No such person shall hold at the same time employment . . . in the same political subdivision in which he holds an elective office.
      LSA R.S. 33:385 Qualifications of aldermen; vacancies; office holding; contracting
      (C.) No member of the board of aldermen shall hold any other office or employment under the municipal government while he is a member of the board, except as is provided in R.S. 33:381 and R.S. 33:386.
      The exceptions in LSA R.S. 33:381 and R.S. 33:386 are not applicable here.
If this office may be of any further use to you please call on us.
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: ROBERT L. COCO Staff Attorney